Russell, J.
The written contract sued on being unambiguous in its terms, and it being admitted that the defendant had not complied with the provision of the contract which authorized the defendant to return to the plaintiff and receive credit for certain patterns not sold by the defendant, and there being no facts in evidence which would excuse the non-compliance with the contract, the plaintiff was entitled to recover the full amount sued for, and there was no error in directing the jury so to find. Judgment affirmed.